TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-000517-CV



Travis County Sheriff Greg Hamilton, Travis County Sheriffs Office Major Darren Long,
                            and Travis County, Appellants

                                                  v.


                                      Justin Thelen, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. D-1-GN-13-001258, HONORABLE PAUL R. DAVIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants have filed an unopposed motion to abate this appeal. Appellants state that

an abatement should be granted so that the district court may correct a procedural issue that would

potentially preclude this Court from addressing the merits of this appeal. In the interest of

conserving judicial resources, we grant the motion and abate the appeal. All appellate deadlines will

be tolled during the period of abatement. Absent further order of this Court, the appeal will

automatically reinstate on January 21, 2014. The parties are directed to file either a status report or

a motion to dismiss by that date.
                                                   ____________________________________

                                                   Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: November 21, 2013




                                               2